Citation Nr: 1452761	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-23 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.
 
3. Entitlement to service connection for left ear hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2014, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

(The issue of entitlement to service connection for left ear hearing loss is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  A January 1979 rating decision denied service connection for right ear hearing loss on the basis that pre-existing hearing loss in the right ear was not aggravated during active duty.  The decision was not appealed.

2.  Evidence received since January 1979 is new and relates to an unestablished fact necessary to substantiate the claim.
 
3.  Resolving reasonable doubt in the Veteran's favor, right ear hearing loss underwent a worsening during his military service. 

4.  Resolving reasonable doubt in the Veteran's favor, tinnitus is attributable to his military service.


CONCLUSIONS OF LAW

1.  The criteria for reopening a claim for service connection for right ear hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

2.  The Veteran has right ear hearing loss that is likely the result of disease aggravated during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

3.  The Veteran has tinnitus that is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for right ear hearing loss was denied by rating decision dated in January 1979, on the grounds that pre-existing hearing loss in the right ear had not been aggravated during active duty.  There was no appeal filed, so that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

The Veteran filed the current claim in January 2011, which may be considered on the merits only if new and material evidence has been received since the last final denial in January 1979.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R.         § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A July 2013 statement by Dr. Kraig McGee, otolaryngologist, head, and neck surgeon, relates the Veteran's in-service noise exposure to his current right ear high-frequency sensorineural hearing loss.  This evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  It is not previously of record, and it relates to an unestablished fact necessary to substantiate the claim; specifically, it demonstrates that the Veteran's right ear hearing loss is related to service.  Reopening the claim is therefore warranted.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Some chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.     § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db.) or greater; or the auditory thresholds for at least three of these frequencies are 26 db. or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Right Ear Hearing Loss

The Veteran contends that he has a current right ear hearing loss disability due to in-service military noise exposure.

Audiometric testing conducted upon entry into service in December 1975 showed pure tone thresholds as follows:





HERTZ




250
500
1000
2000
3000
4000
6000
RIGHT
N/R
45
40
15
15
15
15

Audiometric testing conducted upon the Veteran's discharge in November 1978 showed pure tone thresholds as follows:





HERTZ




250
500
1000
2000
3000
4000
6000
RIGHT
40
30
35
10
5
10
45

An elevated threshold at 8000 Hertz was also shown.  

Having found that a pre-existing right ear hearing loss disability was noted upon entry into service, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish an increase in severity in service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If so, the presumption of aggravation under 38 U.S.C.A.       § 1153 arises, and the burden shifts to the government to show a lack of aggravation by clear and unmistakable evidence establishing that the increase was temporary or due to the natural progress of the condition.

Comparison of audiometric findings on audiological evaluation in November 1978 with audiometric findings on enlistment examination is significant for a threshold shift in the Veteran's right ear hearing acuity of 40 decibels at 250 Hertz and 45 decibels at 6000 Hertz.  Also, as noted above, an abnormal reading was also made at 8000 Hertz.

On VA examination in July 2011 VA, audiometric findings on puretone examination showed the continued presence of a right ear hearing loss disability for VA purposes.  Following a review of the claims file, to include the Veteran's service treatment records and the threshold shifts in hearing acuity therein, the examiner opined, in relevant part, that the Veteran had no worsening of his pre-existing mild low frequency hearing loss in his right ear at separation from active duty.  

Although comparison of the audiograms conducted at service entry and at discharge from service shows that the Veteran's hearing acuity appears to have improved at certain frequencies, the auditory threshold in the frequency of 250, 6000, and 8000 Hertz shows that the Veteran's right ear hearing acuity actually worsened.  

The Board finds that given that the Veteran's right ear hearing loss disability was shown by objective findings on puretone evaluations to have increased in severity during service as evidenced by the increased puretone threshold value at the frequencies of 250, 6000 and 8000 Hertz, the Board finds that there is credible, objective and persuasive evidence that his right ear hearing loss disability increased in severity during service.  Thus, the presumption of aggravation applies.  Furthermore, there is no clear and unmistakable evidence that the Veteran's preexisting right ear hearing loss disability was not aggravated by in-service military noise exposure so as to rebut the presumption of aggravation.

In summary, the Veteran's right ear hearing loss was noted at entry into active military service and is shown to have increased in severity therein; however, the evidence does not clearly and unmistakably show that the worsening was merely natural progression of the disease.  Thus, service connection for a right ear hearing loss is granted.

B.  Tinnitus

The Veteran asserts that he has tinnitus that is the result of exposure to explosions and firing of heavy weapons while he was attached to an armor company in service.  Although objective medical testing for tinnitus does not exist, the Veteran is competent to diagnose tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  His DD Form 214 supports his alleged conditions of service.  He further contends that he did not use and was not provided hearing protection.  Acoustic trauma during service is conceded.  

In a March 2011 statement, the Veteran stated that after being exposed to acoustic trauma in service, his ears rang for hours but eventually stopped until he was exposed to such noises again.  He asserted that he complained about the ringing in his ears to his family and friends for years and tried self-medicating to prevent his ears from ringing.

In an August 2013 VA addendum opinion, the examiner, after review of the claims file, acknowledged the Veteran's reports that he was around loud noise from tanks firing, and other weaponry-related noise without the use of hearing protection in service.  The examiner also noted the Veteran's report that he had experienced constant tinnitus for over 25 years.  The examiner reasoned that given the Veteran's reports of the types of loud noises he was exposed to without hearing protection, and given that he reported that he had experienced tinnitus after being exposed to some of these noises, it was at least as likely as not that his tinnitus was incurred in or caused by an in-service injury, event, or illness.  The examiner explained that "exposure to these types of loud noises can cause damage to the hearing system, particularly hair cells of the cochlea; noise-related damage to this part of the hearing system often results in tinnitus, even if it does not result in immediate hearing loss."

The Veteran has provided a competent and credible account of tinnitus symptoms since separation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). His account in this regard has been generally consistent, including his sworn June 2014 testimony and during his VA examination reports.  The nature of his service, which involved intense exposure to potentially damaging noises, is additional evidence in support of the claim.  The aggregate of these factors, in addition to the favorable August 2013 VA addendum opinion, render the Veteran's statements on these matters competent, credible and highly probative.

Therefore, given the credible account of in-service noise exposure and after reviewing all the evidence on file, the Board finds no basis to reject the VA or private medical evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).


ORDER

New and material evidence having been received, the claim to reopen service connection for right ear hearing loss is granted.

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

As for the Veteran's claim of service connection for left ear hearing loss, the Board finds that further development is necessary.

In a July 2013 private medical opinion by Dr. Kraig McGee, he opined that "there [was] no doubt from [the Veteran's] history that noise exposure in the United States Army was of sufficient intensity and duration to contribute to a noise-induced hearing loss."  Dr. McGee noted that noise-induced hearing loss is a progressive; cumulative phenomenon.  He opined that noise exposure early in life definitely contributes to hearing loss later in life, noting that long-term studies in industry conclusively show this.  He made an analogy to skin cancer in an older adult having been caused by sunburn while in childhood.  Dr. McGee specifically noted that "[t]he lack of evidence of noise-induced loss on [the Veteran's] separation audiogram is irrelevant and would actually be expected given the known pathophysiology of noise-induced hearing loss."

In August 2013, a VA examiner provided an addendum opinion expressing agreement with Dr. McGee's assessment that the Veteran's history of noise exposure in the military was of sufficient intensity and duration to contribute to a noise-induced hearing loss.  However, the examiner stated that because "the Veteran's military entrance and exit hearing exams show no significant change in hearing thresholds from 500 to 4000 Hertz, I cannot submit that the Veteran's current hearing loss is at least as likely as not caused by or a result of military noise exposure without resorting to speculation.  The Veteran's entrance and exit military hearing exams cannot be considered irrelevant as they represent the only concrete evidence of whether or not a change in hearing thresholds occurred during military service."

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

As such, to establish service connection, the Veteran is not obliged to show that his left ear hearing loss was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Board finds the August 2013 VA opinion inadequate.  Here, the VA examiner's rationale focused on the absence of left ear hearing loss in service treatment records, without further discussion to include explaining the effects of the Veteran's in-service noise exposure, post-service occupational noise exposure, and his lay statements, etc.  Furthermore, the rationale provided by the August 2013 VA examiner directly contradicts that of private physician, Dr. McGee, in July 2013.  Based on the foregoing, clarification is needed regarding the etiology of any current left ear hearing loss, including a discussion of the effects of in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

On remand, the Veteran should be afforded a new VA examination in order to obtain an opinion as to whether the Veteran's left ear hearing loss is at least as likely as not related to his in-service noise exposure.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an ENT specialist to determine the nature and etiology of his left ear hearing loss.  The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed left ear hearing loss is etiologically related to his period of active service, to include in-service noise exposure.  In providing this opinion, the examiner should acknowledge the Veteran's military occupational specialty, his lay statements, and his complete post-service history of noise exposure, including during his employment.  

If the examiner determines that the Veteran's left ear hearing loss is not related to service, the examiner should, to the extent possible, reconcile such findings with those previous findings documented by private physician, Dr. Kraig McGee in July 2013.  An explanation for the difference should be set forth.

The examiner should be asked to be cognizant of the fact that the absence of in-service evidence of a disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The rationale for all opinions expressed should be provided.  The file must be available for review by the examiner in conjunction with the examination. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2. After undertaking any other development deemed appropriate, the agency of original jurisdiction should re-adjudicate the issue remaining on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with an supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


